DETAILED ACTION
	Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
US Patent Documents 2004/0118747 and 2012/0031144 were each cited twice in the IDS filed 22 January 2021, therefore, one of the citations for each of the references has been crossed-off in the PTO 1449.  The citations for non-patent literature documents 60 and 84 in the IDS filed 22 January 2021 do not include a date, so the citations have been crossed-off in the PTO 1449. 
Claim Objections
Claims 1-30 are objected to (wherein claims 3, 5-8, 10-14, 17-18, 20, 24-27, and 29-30 inherit their objections due to their dependencies) because of the following informalities:  
In claim 1, line 6, it appears that “product steam” is should be changed to -product stream--.
In claim 2, line 1, “the opening the valve” should be changed to --the opening of the valve--.
In claim 2, line 2, “the opening the valve” should be changed to --the opening of the valve--.
In claim 4, line 4, “the first pressure maintained” should be changed to --the first pressure is maintained--.
In claim 9, last line, “vale” should be changed to --valve--.
In claim 15, line 4, “said opening the inlet valve” should be changed to –said opening of the inlet valve--.
In claim 15, lines 6-7, “as a product feed from the first adsorption bed vessel” should be changed to --to allow product feed to pass from the first adsorption bed vessel-- as paragraph 161 of the specification describes the operation of the outlet valve.
In claim 15, last line, it is suggested that “the inlet valve installation” be changed to --the inlet valve installation of the first adsorption bed vessel--.
In claim 15, last line, it is suggested that “the outlet valve installation” be changed to --the outlet valve installation of the first adsorption bed vessel--.
In claim 16, line 6, “as a purge feed” should be changed to --to provide purge feed-- as paragraph 245 of the specification describe the operation of the purge feed valve.
In claim 16, line 8, it is suggested that “the purge product valve” be changed to --the purge product valve of the first adsorption bed vessel--.
In claim 16, line 9, it is suggested that “the purge feed valve” be changed to --the purge feed valve of the first adsorption bed vessel--.
In claim 19, line 2, “partially lift position” should be changed to --partially lifted position--.
In claim 21, line 1, it suggested that “the valve is a poppet valve including” be changed to --the valve includes-- or --the poppet valve includes-- because claim 1 already recites the valve being a poppet valve.
In claim 21, line 2, “there through” should be changed to --therethrough--.
In claim 22, last line, the serrations, slots, or flat surfaces are understood from paragraphs 153, 206-207, and 223 of the specification as referring to forms of flow restriction aids that may be used with other forms of flow restriction aids such as a plug or bore shape, so it appears that “the flow restriction aid” should be deleted or changed to --as the flow restriction aid-- or --on the flow restriction aid--.
In claim 23, line 5, “wherein valve installation” should be changed to --wherein the valve installation--.
In claim 28, lines 1-2, “lifts and the valve” should be changed to --lifts the valve--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 20-22, and 29-30 are rejected (wherein claims 21-22 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third position" in line 7.  As understood, the recitation refers to a position of the valve distinctly different the positions corresponding to using the first and second pistons.  There is insufficient antecedent basis for this limitation in the claim.  Note that “the third position” is recited in the last line.
Claim 9 recites the limitation "the second position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation could refer to the partially lifted position, like claim 28 recites as being associated with a 5% to 25% lift, or the further lifted position, as paragraph 82 of the specification appears to suggest.
Claim 20 recites the limitation "the discrete lift range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the range of lift/positions of the valve in which the flow area through the valve is constant, like claim 18 describes.
Claim 29 recites the limitation "the disk" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a disk portion on the valve where there isn’t a flow restriction aid, and the disk cooperates with a seat to control fluid flow through the valve.
Claim 30 recites the limitation "the valve body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the structure of the valve installation defining a bore in which a valve stem or disk moves to control fluid flow through the valve.
In claim 30, it is unclear how “said flow restriction aid comprises” (line 1) “serrations, slots, or flat surfaces on the flow restriction aid” (last line).  In other words, it is unclear how the flow restriction aid comprises structures on itself.  As understood from paragraphs 153, 206-207, and 223 in the specification, the flow restriction aid comprises serrations, slots, or flat surfaces on the valve body or the valve stem, disk, or plug.
Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the claim objections and any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in independent claims 1 and 23, a cyclical swing adsorption system comprising at least two adsorption bed vessels and at least one fluid actuated poppet valve that controls the fluid flow into the inlet of at least one of the adsorption bed vessels, wherein the lift of the poppet valve is controlled by fluid pressure produced by the extension of either of two pistons in respective cylinders with different volumes such that the extension of one piston lifts the poppet valve more than the extension of the other piston.
Monereau et al. (US 6,517,609) discloses in Figs. 1-3 a cyclical swing adsorption system comprising at least two adsorption bed vessels and fluid actuated valves that control the fluid flow into the adsorption bed vessels.  Monereau lacks teaching that any of the valves is specifically a poppet valve whose lift is controlled by fluid pressure produced by the extension of either of two pistons in respective cylinders with different volumes such that the extension of one piston lifts the poppet valve more than the extension of the other piston.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753